NOTE: ThiS order is n0nprecedentia1.
United States Court of Appeals
for the FederaI Circuit
IN RE OMEPRAZOLE PATENT LITIGATION
ASTRAZENECA AB, AKTIEBOLAGET HASSLE,
KBI-E, INC., KBI, INC., AND ASTRAZENECArLP,
Plaintiffs-Appellees,
V.
MYLAN LABORATORIES INC. (N0w KNOWN As
MYLAN INC.), MYLAN PHARMACEUTICALS INC.,
LABORATORIOS DR. ESTEVE, S.A., AND ESTEVE
QUIMICA, S.A.,
Defendan,ts-Appellants.
2010-1414
Appeal from the United States DiStrict C0urt for the
S0uthern District of NeW Y0rk in case n0S. 00-CV-6749,
03-CV-6057, M-21-81, and MDL n0. 1291, Judge Barbara
S. J0nes.
ON MOTION
ORDER

ASTRAZENECA AB V. MYLAN LABS 2
AstraZeneca AB, et al. move for a 30 day extension of
tirne, until N0vember 15, 201U, to file their response brief
and for a 4-day extension of time, until Dece1nber 3, 2010,
for Mylan Laboratories, Inc., et al. to file their reply brief
Up0n consideration thereof
I'r ls ORnERED THAT:
The motion is granted
FoR THE CoURT
UCT 1 5 2010
/s/ J an Horbal3[
Date J an H0rbaly
Clerk _
cc: Errol B. Taylor, Esq.
James H. Wallace, Jr., Esq. lLED
521 “~’ve2zrfe;.rast§:°"
OCT 1 5 2010
.lAN HORBALY
CLERK